Order reversed on the law and the facts, without costs, and application granted. Under the facts herein disclosed, the Supreme Court has the power to appoint a resident committee of a non-resident adjudged lunatic without an independent inquisition by the courts of New York as to the facts of lunacy. Young, Kapper and Scudder, JJ., concur; Lazansky, P. J., and Hagarty, J., dissent upon the ground that a resident may not be appointed as committee of an alleged non-resident incompetent without inquisition. Settle order on notice.